Opinion
Per Curiam.
It appears from the record, and is. conceded by plaintiff, that the decree appealed from was entered on the 20th day of February, 1909. The notice of appeal was not filed until August 23, 1909, three days after the expiration of six months from the entry of the decree. The filing of the notice of appeal with service indorsed thereon within the time prescribed by the statute (Section 549, B. & C. Comp.) is jurisdictional, and the delay is fatal to this appeal. Muckle v. Columbia Co., 56 Or. 146 (108 Pac. 120.)
The appeal is dismissed. Dismissed.